756 N.W.2d 712 (2008)
Marc CHAMBERS, Plaintiff-Appellee,
v.
WAYNE COUNTY AIRPORT AUTHORITY, Defendant, Cross-Plaintiff-Appellant, and
Knight Facilities Management, Inc., Defendant, Cross-Defendant.
Docket No. 136900. COA No. 277900.
Supreme Court of Michigan.
October 16, 2008.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on December 3, 2008, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) whether the plaintiff satisfied the notice requirement of MCL 691.1406, and (2) whether constructive notice may be deemed sufficient given the statute's lack of a definition of "notice." Meredith v. City of Melvindale, 381 Mich. 572, 165 N.W.2d 7 (1969); Brown v. City of Owosso, 126 Mich. 91, 85 N.W. 256 (1901). The parties may file supplemental briefs no later than November 21, 2008. They should not submit mere restatements of their application papers.
The Michigan Association For Justice and Michigan Defense Trial Counsel, Inc., are invited to file briefs amicus curiae no later than November 21, 2008. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than November 21, 2008.